Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment After Final, received 5/10/2022, has been entered. 	

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-19 directed to a semiconductor device non-elected without traverse.  Accordingly, claims 15-19 have been cancelled.

Allowable Subject Matter
Claims 1, 3, 4, 8-10, 12-14 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1 or 24.  Specifically, the closest prior art reference King et al. (US Pub. No. 2018/0166570A1) fails to teach or suggest the method of forming a semiconductor structure comprising: cutting the fin into a number of fin parts by etching the fin in the cut regions; forming an epitaxial semiconductor capping layer on the fin prior to forming the fin cut mask, wherein the capping layer material of the epitaxial semiconductor capping layer and a fin material of the semiconductor fin are lattice mismatched; forming a fill structure by refilling gaps in the cut regions between fin parts with an insulating material; and removing the epitaxial semiconductor capping layer in the cut regions subsequent to forming the fill structure, as recited in claims 1 and 24.  
Dependent claims 3, 4, 8-10, 12-14 and 25-29 are allowable because of their dependence from one of allowable independent claims 1 or 24.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/16/2022